Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.    The RCE amendment filed on July 13, 2021 has been received and made of record. In response to RCE Non-Final Office Action on April 13, 2021, applicant amended claims 1, 2, and 9 of which claim 1 is independent claim. Claim 4 is cancelled as before the RCE Non-Final Office action. NO claim has been added as new claim. Therefore, claims 1-3 and 5-14 are pending for consideration.

Response to Arguments

3. 	Applicant’s arguments, in “Remarks” filed on July 13, 2021 with respect to independent claim 1 have been considered but are moot in view of new ground of rejection as necessitated by applicant’s amendment. 

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 


5.	Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakabayashi et al.(US 2010/0327028 A1) (herein after Nakabayashi).

Regarding claim 1, Nakabayashi teaches a head mounted apparatus(display unit 1, fig.1,2,&8, Para-25; head mountable apparatus, head-mountable display HMD) to be mounted on the head of a user, the head mounted apparatus comprising:

a display unit(display unit 1, Para-25) configured to display an image(needless to mention that a display panel is for displaying an image);

an abutment structure portion(rigid frame 21, figs.1,2,&8 and related text) disposed near the display unit(display unit 1) and configured to abut the user’s head;

an elastic member(pleated elastic tube 22, figs.1,2&8) connected to the abutment structure portion(rigid frame 21)and configured to tighten the user’s head so as to hold a positional relationship between the abutment structure portion and the user’s head(figs.1,2,8&9A-9B, and related text); and
(holding member 23, figs.1,2&8) each of which is rotatably connected to the abutment structure portion(rigid frame 21), and configured to respectively rotate toward a right side portion and a left side portion of the head of the user(figs.8&9A-9B), and abut the right side portion and the left side portion so as to fit each of different shapes of various users’ faces, and to assist holding by the elastic member(pleated elastic tube 22,  Para 44-51); and

an urging structure member(right adjustment unit 8R or left adjustment unit 8L, fig.2) configured to urge the pair of  assistance structure members(holding member 23, figs.1,2&8) so as to press the pair of assistance structure members on the right side portion and the left side portion of the user’s head(Para 44-51).

Regarding claim 2, Nakabayashi teaches the head mounted apparatus according to claim 1, further comprising a holding structure(figs.8-9A&9B) member configured to hold a positional relationship between the abutment structure portion and the pair of assistance structure members(holding member 23).


claim 3, Nakabayashi teaches the head mounted apparatus according to claim 2, wherein the holding structure member includes at least one a torque hinge(camshaft 82a figs.9A&9B).

Regarding claim 13, Nakabayashi teaches the head mounted apparatus according to claim 3, wherein the holding structure member includes two torque hinges(cam shaft 82a).

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al.(US 2010/0327028 A1) in view of West et al.(US 2014/0176398 A1) (herein after West).

Regarding claim 5, Nakabayashi is not found to teach expressly the head mounted apparatus according to claim 1, further comprising a flexible structure member extending from the abutment structure portion to the pair of assistance structure members, wherein the flexible structure member is configured to be located between the abutment structure portion and the pair of assistance structure members, and the user's head.

However, West teaches a head mounted apparatus according to claim 1, further comprising 

a flexible structure member(slide member 40, figs.5,12&15, Para-38, 40) extending from the abutment structure portion(support member 32 and telescopic arm 34) to the pair of assistance structure members(ball joint 28),
 
wherein the flexible structure member(slide member 40) is configured to be located between the abutment structure portion(support member 32) and the pair of assistant structure members(ball joint 28) and the user’s head.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakabayashi with the teaching of West to include the feature in order to provide head mounted display apparatus in which position of a display be easily adjusted to optimize viewing by the user.

Regarding claim 6, Nakabayashi as modified by West teaches the head mounted apparatus according to claim 5, wherein a fixing position(slid stops 42, fig.5, West) of the flexible structure member(slide member 40, West) is provided only on the abutment structure portion(support member 32 and telescopic arm 34) or only on the pair of assistance structure members.

Regarding claim 7, Nakabayashi as modified by West teaches the head mounted apparatus according to claim 5, wherein the flexible structure member has a shape for avoiding contact with a temple of a pair of glasses worn by the user(slid stops 42 stops the telescopic arm 34 to reach display housing 31 shown in fig.5, West).


Claims 8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al.(US 2010/0327028 A1) in view of CHEN et al.(US 2019/0212772 A1) (herein after CHEN).

Regarding claim 8, Nakabayashi teaches the head mounted apparatus according to claim 1, wherein the pair of assistance structure members(holding member 23 along with 55R and 55L, figs.1,2&8) has a shape for avoiding contact with a glass worn by the user(fig.8).

Nevertheless, Nakabayashi is not found to teach expressly the head mounted apparatus, wherein the pair of assistance structure members has a shape for avoiding contact with a temple of a pair of glasses worn by the user.

However, CHEN teaches a head-mounted display device, wherein the pair of assistance structure members(brackets 310 and 410) has a shape for avoiding contact with a temple of a pair of glasses worn by the user(fig.7).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakabayashi with the teaching of CHEN to include the feature in order to provide a head mounted display apparatus that prevents glasses of a user from falling and damage after the glasses of the user colliding with the display. 
claim 10, Nakabayashi is not found to teach expressly the head mounted apparatus according to claim 1, further comprising a rotating structure configured to rotate the display unit with respect to the user’s head.

However, CHEN teaches a head-mounted display device, further comprising a rotating structure configured to rotate the display unit with respect to the user’s head(fig.7, Para-45).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakabayashi with the teaching of CHEN to include the feature in order to provide a head mounted display apparatus that reduces a risk of injury to skin of a user’s face as the display could be straightly slid away from the human head relative to the linkage device when the user removes the head-mounted display device upwards from the human head of the user

Regarding claim 11, Nakabayashi as modified by CHEN teaches the head mounted apparatus according to claim 10, wherein the rotating structure is configured to rotate the display unit in a tilt direction(figs.7&10 and related text, CHEN).

claim 12, Nakabayashi as modified by CHEN teaches the head mounted apparatus according to claim 10, wherein the rotating structure is a torque hinge(camshaft, Nakabayashi; fig.7 and related text, CHEN).

Regarding claim 14, Nakabayashi is not found to teach expressly the head mounted apparatus according to claim 13, wherein one of the two torque hinges urges the assistance structure member in a direction of opening outwardly.

However, CHEN teaches a head-mounted display device, wherein one of the two torque hinges urges the assistance structure member in a direction of opening outwardly(fig.7 and related text).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakabayashi with the teaching of CHEN to include the feature in order to provide a head mounted display apparatus that prevents glasses of a user from falling and damage after the glasses of the user colliding with the display. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al.(US 2010/0327028 A1) in view of Toriihara et al.(US 2017/0003508 A1). 

Regarding claim 9, Nakabayashi is not found to teach expressly the head mounted apparatus according to claim 1, further comprising an imaging unit disposed near the display unit, and having at least one imaging element and an imaging optical system, wherein the display unit is configured to display a real image captured by the imaging unit and to display a virtual space image, and  wherein an opening portion is formed between the pair of assistance structure members and the display unit and allows the user to visually recognize a real space from periphery of the display unit.

    PNG
    media_image1.png
    291
    657
    media_image1.png
    Greyscale

fig.1A&1B

However, Toriihara teaches head mounted device, further comprising an imaging unit(image capturing unit such as camera, Para-22, 24, 28, 29) disposed near the display unit(display 140, fig.1B), and having at least one imaging element(front cover 140 or having lens obvious property of camera) and an imaging optical system(camera itself makes an optical system),

wherein the display unit is configured to display a real image captured by the imaging unit(real space image captured by the image capturing unit) and to display a virtual space image(Para-24, 29), and
 
wherein an opening portion is formed between the pair of assistance structure members(any part of 210 or 240 or 241 is regarded as assistance structure member) and the display unit (display unit 100) and allows the user to visually recognize a real space from periphery of the display unit(when the display unit 100 is rotated by user, the user will see the real space from periphery of the display unit).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakabayashi with the teaching of Toriihara to include the feature in order to provide head mounted display that enables an easy adjustment of a position of a front head supporting unit that assists a holding unit of the head mounted device to securely hold the head mounted device when mounted on a user's head.
Conclusion
12.	Applicant’s amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Note

13. 	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692
28